Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS NOVEMBER TRAFFIC DALLAS, TEXAS – December 8, 2010 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 6.5 billion revenue passenger miles (RPMs) in November 2010, a 10.7 percent increase from the 5.9 billion RPMs flown in November 2009.Available seat miles (ASMs) increased 5.7 percent to 8.1 billion from the November 2009 level of 7.7 billion.The load factor for the month was 80.1 percent, compared to 76.5 percent for the same period last year.For November 2010, passenger revenue per ASM is estimated to have increased in the seven to eight percent range as compared to November 2009. For the eleven months ended November 30, 2010, Southwest flew 71.4 billion RPMs, compared to 68.5 billion RPMs flown for the same period in 2009, an increase of 4.3 percent.Available seat miles remained flat from the November 2009 level of 90.2 billion.The year-to-date load factor was 79.2 percent, compared to 76.0 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS NOVEMBER CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 3.6 pts. Average length of haul % Trips flown % YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) - Load factor % % 3.2 pts. Average length of haul % Trips flown )% ***
